            Case 1:18-cv-10437-KPF Document 67 Filed 03/08/19 Page 1 of 2


Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Andrew S. Chung (AC 1988)
achung@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.,

Plaintiff

V.

AARON'S FASHION STORE, et al.                                     CIVIL ACTION No.
                                                                   18-cv-10437 (KPF)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Mattel,
Inc., (“Mattel” or “Plaintiffs”), by their undersigned attorneys, hereby give notice of dismissal of
all claims against Defendants Zhengzhou Sanqgroup Machinery And Equipment Co., Ltd. and
Zhengzhou Winsun Amusement Equipment Co., Ltd in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                 1
Case 1:18-cv-10437-KPF Document 67 Filed 03/08/19 Page 2 of 2




                       March 8
